The President, after stating the case nearly as above, pronounced the following opinion of the Court :
“ The defendants all rely on the statute for limitation of “ actions, to bar the plaintiff’s claim, which he would re~ “ pel, by urging that the possession ox the slaves by AT. W. 44 Dandridge, under whom the defendants claim, was fidu44 ciary ; and being in trust for the plaintiff, must be con-44 sidered as liis possession ; therefore, the act of limita44 tions cannot operate against him. Admitting that the 44 possession of N. W. Dandridge was fiduciary, so far as 41 it respected John Spotswood, (father of the plaintiff,) or “ Bernard Moore, executor of the said John, yet, inas- “ much as the plaintiff claims, not under his said father, 44 but as heir in tail under the will of his grandfather, 14 Alexander Spotswood, the possession of N. W. Dandridge 54 ceased in the year 1785, and this suit was not instituted “ till October, 1791, there were more than five years ad-44 versary possession in the defendants, which is a com-44 píete bar to the plaintiff’s title.
44 This being the opinion of the Court, and decisive of 44 the cause, it seems unnecessary to investigate its merits ; 44 in which there appeals much cquhv in Savour of the de44 fendants ; and I shall only add that the decree is Ar-44 FIRMED.”